804 F.2d 677Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Plaintiff-Appellant,v.Ralph D. EDWARDS;  Walter L. Kautzky;  Sam P. Garrison;Charles E. Smith;  Daniel G. Durham, Defendants-Appellees.
No. 86-7124.
United States Court of Appeals, Fourth Circuit.
Submitted June 27, 1986.Decided Nov. 3, 1986.

Edward A. Ganey, appellant pro se.
Lucien Capone, Office of the Attorney General, for appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER, HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
Edward A. Ganey appeals the district court's refusal to reopen the judgment in Ganey v. Edwards, C/A No. 78-184-CRT (E.D.N.C., Dec. 14, 1983), aff'd, 759 F.2d 337 (4th Cir.1985), to permit Ganey to relitigate his entitlement to compensatory and punitive damages.  We affirm the district court's denial of relief under Fed.R.Civ.P. 60(b).


2
Rule 60(b) may not be used to vacate a judgment simply because a party is dissatisfied with the results achieved.  See United States v. Williams, 674 F.2d 310, 313 (4th Cir.1982).  Nor may the Rule be used as a substitute for appeal.  Martinez-McBean v. Government of Virgin Islands, 562 F.2d 908, 911-13 (3d Cir.1977).  Ganey has shown none of the reasons that would justify disturbing the judgment under Rule 60(b).  We therefore conclude that the district court acted well within its discretion in denying the relief sought by Ganey.  See Harman v. Pauley, 678 F.2d 479 (4th Cir.1982).


3
The order of the district court is affirmed.  We dispense with oral argument because the materials before the Court fully develop the facts and legal contentions and argument would not aid the decisional process.


4
AFFIRMED.